DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 8/27/2020 has been entered. Claims 1-26 are presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by  Kamgaing et al. (Kamgaing et al. – 2019/0333882; herein after referred to as “Kamgainng”).
Regarding claims 1 and 16, Kamgaing discloses a method for fabricating an integrated monopole antenna in a planar laminate module, the method comprising: 

forming one or more holes through at least the first dielectric material layer (Kamgaing; figures 1, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108); 
forming a monopole antenna through at least a first of the one or more holes (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0034, 0035, 0050, 0064, 0083, 0112 – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna); 
attaching one or more integrated circuit dies to one of the one or more conductive layers (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films, ); and 
connecting the one or more integrated circuit dies to the monopole antenna (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films).  
Regarding claim 2, Kamgaing discloses the method of claim 1 further comprising etching one or more patterns into the one or more conductive layers (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers).  
Regarding claim 3, Kamgaing discloses the method of claim 1 further comprising laminating one or more outer dielectric material layers onto and around a surface of the one or more conductive layers on the first dielectric material layer (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers).  
Regarding claim 4, Kamgaing discloses the method of claim 1, wherein forming the one or more holes comprises: etching and patterning a top layer of the planar laminate module to form one or more annular rings, each having a diameter that is greater than a diameter of the monopole antenna; and drilling a hole through each of the one or more annular rings to a desired 
Regarding claim 5, Kamgaing discloses the method of claim 4, wherein forming the monopole antenna comprises plating the first of the one or more holes (Kamgaing; figures 1, 2, 
Regarding claim 6, Kamgaing discloses the method of claim 5, wherein the method further comprises filling each of the one or more holes with a filling material (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a 
 	Regarding claim 7, Kamgaing discloses the method of claim 5 further comprising using an electroless plating process for plating the one or more holes (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers; par. 0013 – dielectric layers 104 can serve as reflectors; par. 0020 – build-up layers may be removed by control depth drilling; par. 0025 – 
Regarding claim 8, Kamgaing discloses the method of claim 1, wherein a length of the monopole antenna is equal to about one-quarter of a wavelength of a desired operating or resonance frequency of the monopole antenna (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers; par. 0013 – dielectric layers 104 can serve as reflectors; par. 0020 – build-up layers may be removed by control depth drilling; par. 0025 – using RF communications; par. 0028 – antenna package can be used at various frequencies from 4 GHz to 300 GHz, 10 GHz – 80 GHz; par. 0022, 0025, 0030, 0044, 0058 – solder bumps, 
Regarding claim 9, Kamgaing discloses the method of claim 1 further comprising positioning a reflector near the monopole antenna, the reflector being configured to reflect radiation emitted from the monopole antenna (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers; par. 0013 – dielectric layers 104 can serve as reflectors).  
Regarding claim 10, Kamgaing discloses the method of claim 9 further comprising drilling a slot configured such that the reflector can be in the slot (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first 
Regarding claim 11, Kamgaing discloses the method of claim 1 further comprising machining a cavity in the planar laminate module configured such that the one or more integrated circuit dies can be integrated to the planar laminate module (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers; par. 0013 – dielectric layers 104 can serve as reflectors; par. 0020 – build-up layers may be removed by control depth drilling).  
Regarding claim 12, Kamgaing discloses the method of claim 1 wherein the monopole antenna is connected to radio circuitry in the one or more integrated circuit dies (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive 
Regarding claim 13, Kamgaing discloses the method of claim 12 wherein the radio circuitry includes circuitry configured to tune the monopole antenna to operate at different frequencies or different frequency bands (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers; par. 0013 – dielectric layers 104 can serve as reflectors; par. 0020 – build-up layers may be removed by control depth drilling; par. 0025 – using RF communications; par. 0028 – antenna package can be used at various frequencies from 4 GHz to 300 GHz, 10 GHz – 80 GHz).  
Regarding claim 14, Kamgaing discloses the method of claim 12 further comprising forming one or more additional antenna elements through at least a second of the one or more holes (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral 
Regarding claim 15, Kamgaing discloses the method of claim 14 wherein the one or more additional antenna elements are connected to impedance tuning circuitry or switching elements in the one or more integrated circuit dies (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers; par. 0013 – dielectric layers 104 can serve as reflectors; par. 0020 – build-up layers may be removed by control depth drilling; par. 0025 – using RF communications; par. 0028 – antenna package can be used at various frequencies from 4 GHz to 300 GHz, 10 GHz – 80 GHz).  
Regarding claim 17, Kamgaing discloses the planar laminate integrated circuit module of claim 16 wherein pads of the one or more integrated circuit dies are wire bonded to pads of the surface of the planar laminate integrated circuit module (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming 
Regarding claim 18, Kamgaing discloses the planar laminate integrated circuit module of claim 16 wherein the through hole is plated (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers; par. 0013 – dielectric layers 104 can serve as reflectors; par. 0020 – build-up layers may be removed by control depth drilling; par. 0025 – using RF communications; par. 0028 – antenna package can be used at various frequencies from 4 GHz to 300 GHz, 10 GHz – 80 GHz; par. 0022, 0025, 0030, 0044, 0058 – solder bumps, coupling elements/pads).  
Regarding claim 19, Kamgaing discloses the planar laminate integrated circuit module of claim 18 wherein the through hole is plated using electroless plating (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers; par. 0013 – dielectric layers 104 can serve as reflectors; par. 0020 – build-up layers may be removed by control depth drilling; par. 0025 – using RF communications; par. 0028 – antenna package can be used at various frequencies from 4 GHz to 300 GHz, 10 GHz – 80 GHz; par. 0022, 0025, 0030, 0044, 0058 – solder bumps, coupling elements/pads).  
Regarding claim 20, Kamgaing discloses the planar laminate integrated circuit module of claim 19 wherein the through hole comprises a filling material (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers; par. 0013 – dielectric layers 104 can serve as reflectors; par. 0020 – build-up layers may be removed by control depth drilling; par. 
Regarding claim 21, Kamgaing discloses the planar laminate integrated circuit module of claim 16 wherein the integrated monopole antenna has a dimension that is equal to approximately one-quarter wavelength of an operating or resonating frequency of the integrated monopole antenna (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers; par. 0013 – dielectric layers 104 can serve as reflectors; par. 0020 – build-up layers may be removed by control depth drilling; par. 0025 – using RF communications; par. 0028 – antenna package can be used at various frequencies from 4 GHz to 300 GHz, 10 GHz – 80 GHz; par. 0022, 0025, 0030, 0044, 0058 – solder bumps, coupling elements/pads; par. 0030 – vias and trenches may be filled with metal, electroless metal plating, electrolytic metal plating, physical vapor deposition, etc.; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, monopole antennas are resonance antennas wherein quarter-wave monopole antenna is a major class of monopole 
Regarding claim 22, Kamgaing discloses the planar laminate integrated circuit module of claim 16 wherein the integrated monopole antenna is connected to radio circuitry in one of the one or more integrated circuit dies (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers; par. 0013 – dielectric layers 104 can serve as reflectors; par. 0020 – build-up layers may be removed by control depth drilling; par. 0025 – using RF communications; par. 0028 – antenna package can be used at various frequencies from 4 GHz to 300 GHz, 10 GHz – 80 GHz; par. 0022, 0025, 0030, 0044, 0058 – solder bumps, coupling elements/pads; par. 0030 – vias and trenches may be filled with metal, electroless metal plating, electrolytic metal plating, physical vapor deposition, etc.).  
Regarding claim 23, Kamgaing discloses the planar laminate integrated circuit module of claim 22 wherein the radio circuitry comprises circuitry configured to tune the monopole antenna to operate at different frequencies or different frequency bands (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first 
Regarding claim 24, Kamgaing discloses the planar laminate integrated circuit module of claim 22 further comprising one or more additional integrated antenna elements formed in respective through holes of the planar laminate integrated circuit module (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers; par. 0013 – dielectric layers 104 can serve as reflectors; par. 0020 – build-up layers may be removed by control depth drilling; par. 0025 – using RF communications; par. 0028 – antenna package can be used at various frequencies from 4 GHz to 300 GHz, 10 GHz – 80 GHz; par. 0022, 0025, 0030, 0044, 
Regarding claim 25, Kamgaing discloses the planar laminate integrated circuit module of claim 24 wherein the one or more additional integrated antenna elements are connected to impedance tuning circuitry or switching elements in one of the one or more integrated circuit dies (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 0022, 0031, 0034, 0032, 0035, 0050, 0064, 0076, 0083, 0112  – first antenna element 118, first antenna element 118 can be a patch antenna, a spiral antenna, a dipole antenna, or a monopole antenna, integrated circuit dies 114, dies 114 connects to anisotropic conductive films; par. 0023, 0030, 0033, 0034 – traces and electrical pathways for connecting the electrical components such as integrated circuits, passive devices, dielectric layers; par. 0013 – dielectric layers 104 can serve as reflectors; par. 0020 – build-up layers may be removed by control depth drilling; par. 0025 – using RF communications; par. 0028 – antenna package can be used at various frequencies from 4 GHz to 300 GHz, 10 GHz – 80 GHz; par. 0022, 0025, 0030, 0044, 0058 – solder bumps, coupling elements/pads; par. 0030 – vias and trenches may be filled with metal, electroless metal plating, electrolytic metal plating, physical vapor deposition, etc.).  
Regarding claim 26, Kamgaing discloses the planar laminate integrated circuit module of claim 16 further comprising one or more reflector configured to reflect radiation from the integrated monopole antenna away from the one or more reflector (Kamgaing; figures 1, 2, 6A; par. 0030, 0034, 0073899 – plurality of dielectric layers 104, laminating plurality of layers, forming one or more holes in the first dielectric layer 104, pluralities of holes and vias 108; par. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN M LE/Primary Examiner, Art Unit 2887